Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of the election of Group I, claims 1-11 in the reply filed on November 04, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner did not sufficiently establish that Group I is distinct from Group II.  This is not found persuasive because examiner respectfully disagrees with applicant’s interpretation that class H05B2203/017 is required to be searched to determine patentability of the invention. Do to time constraints, the examiner must search in the classification area that includes most of the inventive features of applicant’s invention. Otherwise, searching in a classification area where a minority of the inventive features of applicant invention, would present a serious search burden. While class H05B2203/017 is a classification relating to “Ohmic resistive heating covered by H0B53/00”, applicant’s inventive concept is not only about the structure dealing with a heater device. However, applicant’s inventive concept deals with a structure having feedback to a controller to automatically control a heater device as found in H05B1/00 and not just a structure with a heater device alone as found in H05B2203/00 or in H05B3/00. Thus, searching within H05B2203 or in H05B3/00 would create a search burden because the examiner is least likely to find a medical structure having feedback to a controller to automatically control a heater device as found in H05B1/025. Furthermore, method claims 12 will remain restricted because applicant only claims .
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “a control unit, configured to receive instructions through the touchscreen interface in claim 8.
Such claim limitation(s) is/are: “a control unit, configured to receive thermal measurement information from the sensor islands and to receive pressure information from the load cell in claim 11.
See paragraphs 0052 and 0091-0098 of applicant’s specification.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Auret et al (US 2011/0286492 A1, as newly recited). 
With respect to claim 1, Shei et al teaches of a sample thawing device 901 for thawing a frozen biological sample (i.e. biological samples are defined as blood, fluid and tissue samples. Thus animal or plant tissue, commonly used for human consumption, can be a biological sample) in a bag-format vessel,135 the sample thawing device 901 (Col. 22, lines 26-35; Figures 36-54) comprising: a housing 903 (Col. 22, line 46-53; Figures 36-54); a cantilever assembly 959 (Col. 23, line 61 thru Col. 24, line 3; Figures 36-54); an upper heating plate 961 supported by the cantilever assembly 961, the upper heater plate 961 having a top surface 1001 (Col. 26, lines 19-
However, Shei et al teaches the invention as described above but fails to explicitly teach that the thermal sensors each having a contact disc centered on an insulation disc, the contact disc exposed at the top surface of the lower heating plate. 
Auret et al teaches of one or more thermal sensors 10 each having a contact disc 20 centered on an insulation disc 22, the contact disc 20 exposed at the top surface 12a of the lower heating plate 12 (Para. 0138-142; Figures 1-2 and 5a-7). The advantage of combining the teaches of Shei et al in view of Auret et al is that doing so would provide measurement or detection of fouling formed on one surface of the sensor that is exposed to a fluid based on the determined temperature deviation.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al, with Auret et al, by modifying the thermal sensor in the lower heating plate as taught by Shei et al, with the 

With respect to claim 2, Shei et al, as applied by claim 1, teaches that the members of the heaters 973, 1007 are independently controllable, adapted to control a temperature of localized regions (i.e. examiners interpret that localized regions can be each half of the heater plates 969, 1001; Figures 39 and 41-42) of the heating plates 1001, 969 (Col. 8, lines 34-53; Col. 31, lines 36-46; Figures 54).

With respect to claim 3, Shei et al, as applied by claim 1, discloses that the upper heating plate 961 has a bottom surface 1001, configured to clamp down on and apply pressure to a bag-format vessel 135 (Col. 25, lines 11-18; Figures 36-54).

With respect to claim 4, Shei et al, as applied by claim 1, discloses that the members of the resistive heaters 973, 1007 are independently controllable, adapted to control a temperature of localized regions (i.e. examiner’s interprets that localized regions can be the each half of the heater plates 969, 1001; Figures 39 and 41-42) of the heating plates 1001, 969 (Col. 8, lines 34-53; Col. 31, lines 36-46; Figures 54).

With respect to claim 10, Shei et al, as applied by claim 1, teaches that the lower heating plate 963 is configured to receive bag-format vessels 135 that are adapted to 

With respect to claim 13, Shei et al, as applied by claim 1, does not explicitly discloses that the lower heating plate includes a ring flange supporting the insulation disc, and the insulation disc 62 directly supports the contact disc.
Auret et al teaches that the lower heating plate 12 includes a ring flange 54a supporting the insulation disc 60, and the insulation disc 60 directly supports the contact disc 62 (Para. 0224-230; Figures 1-2 and 5a-7).  The advantage of combining the teaches of Shei et al in view of Auret et al is that doing so would provide measurement or detection of fouling formed on one surface of the sensor that is exposed to a fluid based on the determined temperature deviation.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al, with Auret et al, by modifying the thermal sensor in the lower heating plate as taught by Shei et al, with the incorporation of the thermal sensor with a contact disc centered on an insulation disc as taught by Auret et al, thereby providing provide measurement or detection of fouling formed on one surface of the sensor that is exposed to a fluid based on the determined temperature deviation. 

With respect to claim 14, Shei et al, as applied by claim 1, discloses that the heaters 973, 1007 are resistive heaters (Col. 30, line 38 thru Col. 31, line 2; Figures 36-54).
  
With respect to claim 15, Shei et al, as applied by claim 1, discloses that the heaters 973, 1007 are mat heaters (Col. 30, lines 53 thru Col. 31, line 1; Figures 36-54).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Auret et al (US 2011/0286492 A1, as newly recited) as applied to claim 1 above, and further in view of Eberdorfer (US 2006/0221801 A1, as previously recited).
With respect to claim 5, Shei et al in view of Auret et al, as applied to claim 1, does not explicitly discloses of a screw-drive motor configured to drive a clamping motion of the cantilever assembly; and a drawer drive motor configured to drive the drawer assembly between the open position and the closed position.
However, Eberdorfer teaches of a screw-drive motor 9 configured to drive a clamping motion of the cantilever assembly 20A (Para. 0032; Figures 1-4); and a drawer drive motor 6, 8 configured to drive the drawer assembly 14 between the open position and the closed position (Para. 0040; Figures 1-4). The advantage of combining the teaching of Shei et al and Auret et al in view of Eberdorfer is that doing so would achieve a more efficient and quicker heating of the sample thawing system.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al Auret et al, with .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Auret et al (US 2011/0286492 A1, as newly recited) as applied to claim 1 above, and further in view of Baust et al (US 2016/0097583 A1, as previously recited).
With respect to claim 6, Shei et al in view of Auret et al, as applied to claim 1, does not explicitly disclose of a rocker motor configured to drive the upper heating plate in an oscillating rocking motion.
However, Baust et al teaches that it is known in the art to provide a rocker motor 210 configured to drive the upper heater plate 114 in an oscillating rocking motion (Para. 0040-0041; Figures 1-16). The advantage of combining the teaching of Shei et al and Auret et al in view of Baust et al is that doing so would facilitate a more uniform and efficient sample warming.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Auret et al, with Baust et al, by adding to the upper heater plate as taught by Shei et al and Auret et al, the incorporation of a rocker motor to the upper heater plate as taught by Baust et al, thereby facilitating a more uniform and efficient sample warming.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Auret et al (US 2011/0286492 A1, as newly recited) as applied to claim 1 above, and further in view of Le Boeuf (US 4,309,592 A, as previously recited).
With respect to claim 7, Shei et al in view of Auret et al, as applied to claim 1, does not explicitly disclose that the one or more thermal sensors are arranged linearly along a lateral mid-line of the lower heating plate.
However, Le Boeuf teaches that it is known in the art to provide one or more thermal sensors 30-34 are arranged linearly along a lateral mid-line of the lower heating plate 1 (Col. 5, lines 7-20 and 36-49; Figures 1-4). The advantage of combining the teaching of Shei et al and Auret et al in view of Le Boeuf is that doing so would provide a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way as to avoid extremely uniformed, extremely high temperatures and any such quick rise of temperature which would be otherwise detrimental to the object. 
 Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al in view of Auret et al, with Le Boeuf, by replacing the thermal sensor in the lower heating plate as taught by Shei et al and Auret et al, with the thermal sensor to include a contact disc centered within an insulation disc on the top surface of the lower heating plate as taught by Le Boeuf, thereby providing a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way to avoid extremely uniformed, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Auret et al (US 2011/0286492 A1, as newly recited) as applied to claim 1 above, and further in view of Pitteurs (US 2015/0132450 A1, as previously recited).
With respect to claim 8, Shei et al in view of Auret et al, as applied by claim 1, teaches of a touchscreen interface 1130 (Col. 34, lines 61-65; Figures 54); and a control unit 1108, configured to receive instructions through the touchscreen interface 1130 (Col. 34, lines 43-60; Figure 54).
However, Shei et al in view of Auret et al teaches the invention as describe above but fails to explicitly teach of a control unit configured to control a feedback circuit that regulates a powering of the first plurality of heaters, a powering of the second plurality of heaters, or a combination thereof.
Pitteurs teaches that it is known in the art of a control unit 26 configured to control a feedback circuit that regulates a powering of the first plurality of resistive heaters 23, 23’, a powering of the second plurality of resistive heaters 24, 24’, or a combination thereof (Para. 0011, 0021; Figures 3-4). The advantage of combining the teaching of Shei et al and Auret et al in view of Pitteurs is that doing so would particularly achieve a more efficient and quicker heating of the at least one baking surface.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Auret et al, with Pitteurs, by adding to the single resistive heater coupled to the top and bottom surfaces controlled by the control unit as taught by Shei et al and Auret et al, with the incorporation of a second resistive heating element coupled to each of the top and bottom surfaces being controlled by the control system as taught by Pitteurs, thereby achieving a more efficient and quicker heating of the at least one baking surface.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Auret et al (US 2011/0286492 A1, as newly recited) as applied to claim 1 above, and further in view of Augustine et al (US 2015/0289817 A1, as previously recited).
With respect to claim 9, Shei et al in view of Auret et al, as applied to claim 1, does not explicitly disclose that the insulation disc is a semi-rigid foam material.
Augustine et al teaches that it is known in art to provide the insulation disc 252 is a semi-rigid foam material for a temperature sensor 250 (Para. 0116; Figures 21). The advantage of combining the teaches of Shei et al and Auret et al in view of Augustine et al is that doing so would minimize the direct influence of the heating element on the temperature sensor.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Auret et al, with Augustine et al, modifying the thermal sensor with an insulation disc as taught by Shei et al and Auret et al, to incorporate the thermal insulating material made of a disc foam .

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Calzada et al (US 8,359,970 B2, as newly recited) and Veloo (US 2014/0220196 A1, as newly recited).
With respect to claim 11, Shei et al discloses of a sample thawing system 901 for thawing a frozen biological sample (i.e. biological samples are defined as blood, fluid and tissue samples. Thus animal or plant tissue, commonly used for human consumption, can be a biological sample) in a cryobag 135 (Col. 22, lines 67 thru Col. 23, line 16; Figures 36-54), comprising: a cantilever assembly 959 (Col. 23, line 61 thru Col. 24, line 3; Figures 36-54); an upper heating plate 961 supported by the cantilever assembly 959 (Col. 26, lines 3-13; Figures 36-54), the upper heating plate 961 having a top surface 1001 and a bottom surface 929a, the bottom surface 929a configured to clamp upon and apply pressure to the cryobag 135 (Col. 25, lines 1-18; Figures 36-54); a drawer assembly 995 (Col. 25, lines 32-52; Figures 36-54 ); a lower heating plate 963 configured to support a cryobag 135, in the drawer assembly 995, the lower heating plate 963 having a bottom surface 929b (Col. 23, lines 21-35; Col. 23, line 61 thru Col. 24, lines 3; Figures 36-54). 
However, Shei et al teaches the invention as described above but fails to explicitly teach that a screw-drive motor configured to drive clamping motion of the cantilever assembly; load cell between the screw-drive motor and the cantilever 
Calzada et al teaches that it is known in the art that a screw-drive motor 44 configured to drive clamping motion of the cantilever assembly 22 (Col. 5, line 56 thru Col. 6, lines 3; Figures 1-4); load cell 112 between the screw-drive motor 44 and the cantilever assembly 22, the load cell 112 configured to measure pressure exerted on the cryobag (i.e. applicant does not claim the criticality in the makeup in the cryobag. It would have been obvious to use any type of conventional freezer bag with food as a cryobag.) by the upper heating plate 28 (Col. 5, lines 13-36; Col. 11, lines 43-58; Figures 1-4); a first plurality of heaters 20a thermally coupled to the top surface (Figures 1-5) of the upper heating plate 28 (Col. 5, lines 13-36; Figures 1-4); a second plurality of heaters 20 thermally coupled to the bottom surface 104 of the lower heating plate 14 (Col. 9, lines 20-33; Figures 1-5); and control unit 62 configured to receive thermal 
Veloo teaches of a plurality of sensor islands 22, 24 located in the lower heating plate 14, the sensor islands 22, 24 configured and arranged to measure a temperature of the cryobag supported on the lower heating plate 14 (Para. 0034-0035; Figures 1-9). The advantage of combining the teaches of Shei et al in view of Calzada et al and Veloo is that doing so would avoid overshooting the target cooking temperature by more than what is desirable.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al in view of Calzada et al in further view of Veloo, by adding to the upper and lower heating plates as taught by Shei et al, the incorporation of the screw-drive motor and load cell and connection to controller as taught by Calzada et al, and by further incorporating the temperature sensors as taught by Veloo, thereby providing automatic determination as to whether 

With respect to claim 18, Shei et al, as applied by claim 11, does not explicitly discloses that the feedback circuit is configured to control the screw-drive motor based on a rate of thermal energy transfer from the heater plates into the cryobag.
Calzada et al teaches that the feedback circuit is configured to control the screw-drive motor 44 based on a rate of thermal energy transfer from the heater plates 14, 22 into the cryobag (Col. 7, lines 21-48; Figures 1-9). The advantage of combining the teaches of Shei et al in view of Calzada et al is that doing so would provide automatically determination whether the platens are substantially parallel to each other includes advancing the platens towards each other to a predetermined distance between the platens.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al in view of Calzada et, by adding to the upper and lower heating plates as taught by Shei et al, the incorporation of the screw-drive motor and load cell and connection to controller as taught by Calzada et al, thereby providing automatic determination as to whether the platens are substantially parallel to each other at a predetermined distance between the platens while avoiding overshooting of the target cooking temperature.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Calzada et al (US 8,359,970 B2, as newly recited) and Veloo (US 2014/0220196 A1, as newly recited) as applied to claim 11 above, and further in view of Auret et al (US 2011/0286492 A1, as previously recited).
With respect to claim 16, Shei et al in view of Calzada et and Veloo, as applied by claim 11, does not explicitly disclose that each sensor of the sensor islands has a contact disc centered within an insulation disc exposed on a top surface of the lower heating plate.
  Auret et al teaches of one or more thermal sensors 10 each having a contact disc 20 centered on an insulation disc 22, the contact disc 20 exposed at the top surface 12a of the lower heating plate 12 (Para. 0138-142; Figures 1-2 and 5a-7). The advantage of combining the teaches of Shei et al in view of Calzada et al and Veloo in further view of Auret et al is that doing so would provide measurement or detection of fouling formed on one surface of the sensor that is exposed to a fluid based on the determined temperature deviation.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al in view of Calzada et al and Veloo, with Auret et al, by modifying the thermal sensor in the lower heating plate as taught by Shei et al in view of Calzada et al and Veloo, with the incorporation of the thermal sensor with a contact disc centered on an insulation disc at the top surface of the lower heating plate as taught by Auret et al, thereby providing provide measurement or detection of fouling formed on one surface of the sensor that is exposed to a fluid based on the determined temperature deviation. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Calzada et al (US 8,359,970 B2, as newly recited) and Veloo (US 2014/0220196 A1, as newly recited) as applied to claim 11 above, and further in view of Le Boeuf (US 4,309,592 A, as previously recited).
With respect to claim 17, Shei et al in view of Calzada et and Veloo, as applied by claim 11, does not explicitly disclose the sensor islands are distributed aligned along a lateral mid-line of the lower heating plate. 
{BMOAResponse.doc 118Application Serial No.: 16/054,454 Attorney Docket No.: BSI-53A  However, Le Boeuf teaches that it is known in the art to provide one or more thermal sensors 30-34 are arranged linearly along a lateral mid-line of the lower heating plate 1 (Col. 5, lines 7-20 and 36-49; Figures 1-4). The advantage of combining the teaching of Shei et al in view of Calzada et and Veloo in further view of Le Boeuf is that doing so would provide a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way as to avoid extremely uniformed, extremely high temperatures and any such quick rise of temperature which would be otherwise detrimental to the object. 
 Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al in view of Calzada et and Veloo, with Le Boeuf, by replacing the thermal sensor in the lower heating plate as taught by Shei et al in view of Calzada et and Veloo, with the thermal sensor to include a contact disc centered within an insulation disc on the top surface of the lower heating plate as taught by Le Boeuf, thereby providing a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way to .

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Le Boeuf (US 4,309,592 A, as previously recited) in further view of Scheiwe (US 4,473,739 A, as newly recited).
With respect to claim 19, Shei et al discloses of a sample thawing system 901 for thawing a frozen biological sample (i.e. biological samples are defined as blood, fluid and tissue samples. Thus animal or plant tissue, commonly used for human consumption, can be a biological sample) in a bag-format vessel 135 (Col. 22, lines 67 thru Col. 23, line 16; Figures 36-54), comprising: a cantilever assembly 959 (Col. 23, line 61 thru Col. 24, line 3; Figures 36-54); an upper heating plate 961 supported by the cantilever assembly 959 (Col. 26, lines 3-13; Figures 36-54), the upper heating plate 961 having a top surface 1001 (Col. 25, lines 1-18; Figures 36-54); ); a drawer assembly 995 arranged between an open position and a closed position (Col. 25, lines 32-52; Figures 36-54); a lower heating plate 963 supported by the drawer assembly 995, the lower heating plate 963 having a top surface 929b, and a lateral mid-line, a bottom surface 969, the top surface 929b configured to receive a bag-format vessel 135 (Col. 25, lines 1-18; Col. 23, lines 61 thru Col. 24, line 3; Figures 39-54). 
However, Shei et al teaches the invention as described above but fails to explicitly teach of a first plurality of resistive heaters thermally coupled to the top surface of the upper heating plate; a second plurality of resistive heaters thermally 
{BMOAResponse.doc 118Application Serial No.: 16/054,454 Attorney Docket No.: BSI-53A  Le Boeuf teaches that it is known in the art to provide a first plurality of resistive heaters 4-8 thermally coupled to the top surface (Figures 1, 3-4) of the upper heating plate 2 (Col. 4, lines 12-24; Figures 1-4); a second plurality of heaters 4-8 thermally coupled to the bottom surface (Figure 1, 3-4) of the lower heating plate 1 (Col. 4, lines 12-24; Figures 1-4); the thermal sensors 30-34 each having a contact disc 112 centered within an insulated disc 113 exposed on a top surface of the lower heating plate 1 (Col. 5, lines 7-20 and 36-49; Figures 1-4). The advantage of combining the teaching of Shei et al in view of Le Boeuf is that doing so would provide a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way as to avoid extremely uniformed, extremely high temperatures and any such quick rise of temperature which would be otherwise detrimental to the object. 
Scheiwe teaches that it is known in the art that a plurality of thermal sensors 20, 21 embedded in the lower heating plate 2b, wherein the thermal sensors 20, 21 are distributed aligned along a lateral mid- line of the lower heating plate 2b (Col. 3, line 64 thru Col. 4, line 19; Figures 1-5). The advantage of combining the teaches of Shei et al and Le Boeuf in view of Scheiwe is that doing so would provide a process allowing the warming of aqueous suspensions or solutions which have been frozen in a flat plastic bag in a simple yet safe way. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al in view of Le Boeuf in further view of Scheiwe, by adding to the upper and lower heating plates as taught by Shei et al, the incorporation of the additional heating elements and thermal sensors within the upper and lower heating plates as taught by Le Boeuf, and by further incorporating the lateral mid-line alignment of temperature sensors on the lower heating plate as taught by Scheiwe, thereby providing a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way as to avoid extremely uniformed, extremely high temperatures and any such quick rise of temperature which would be otherwise detrimental to the object.{BMOAResponse.doc 119Application Serial No.: 16/054,454 Attorney Docket No.: BSI-53A 

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2, as previously recited) in view of Pittman (US 7,057,140 B2, as newly recited).
With respect to claim 20, Shei et al discloses of a sample thawing system 901 for thawing a frozen biological sample (i.e. biological samples are defined as blood, fluid and tissue samples. Thus animal or plant tissue, commonly used for human consumption, can be a biological sample) in a bag-format vessel 135 (Col. 22, lines 67 thru Col. 23, line 16; Figures 36-54), comprising: a cantilever assembly 959 (Col. 23, line 61 thru Col. 24, line 3; Figures 36-54); an upper heating plate 961 supported by the cantilever assembly 959 (Col. 26, lines 3-13; Figures 36-54); a drawer assembly 995 configured to actuate between an open position and a closed position (Col. 25, lines 32-52; Figures 36-54); a lower heating plate 963 supported by the drawer assembly 995, 
However, Shei et al teaches the invention as described above but fails to explicitly teach of a first plurality of mat heaters thermally coupled to a top surface of the upper heating plate; a second plurality of mat heaters thermally coupled to the bottom surface of the lower heating plate, the second plurality of mat heaters including a first mat heater and a second mat heater, the first mat heater adjacent the second mat heater and spaced from the second mat heater by a gap; and a plurality of sensor islands located in the lower heating plate, the sensor islands configured and arranged in a line along the gap between the first mat heater and the second mat heater, the plurality of sensor islands configured to measure a temperature of the bag-format vessel on the lower heating plate.
Pittman teaches of a first plurality of mat heaters 38, 40 thermally coupled to a top surface of the upper heating plate 22 (Col. 7, lines 12-27; Figure 6); a second plurality of mat heaters 38, 40 thermally coupled to the bottom surface of the lower heating plate 22, the second plurality of mat heaters 38, 40 including a first mat heater 38 and a second mat heater 38, the first mat heater 38 adjacent the second mat heater 38 and spaced from the second mat heater by a gap (Col. 6, lines 7-53; Figure 6); and a plurality of sensor islands 50 located in the lower heating plate 22, the sensor islands 50 configured and arranged in a line along the gap between the first mat heater 38 and the second mat heater 38, the plurality of sensor islands 50 configured to measure a temperature of the bag-format vessel on the lower heating plate 22 (Col. 7, lines 12-27 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al in view of Pittman, by modifying the heaters and upper and lower heating plates and thermal sensors as taught by Shei et al, by incorporating mate heaters, heater surfaces and thermal sensors as taught by Pitmann, thereby providing temperature data to a power controlling device.

Response to Amendment
With respect to the Drawing Objection: Applicant’s replacement drawings filed on November 04, 2021, has overcome the previous drawing objection in the last Office action. 
	With respect to the Specification Objection: Applicant’s amended specification filed on November 04, 2021, has overcome the previous specification objection in the last Office action.  

Response to Arguments
Applicant's arguments filed November 04, 2021 have been fully considered but they are not persuasive. 
Applicant’s amendment of independent claim 1 reciting “the thermal sensors each having a contact disc centered on an insulation disc, the contact disc exposed at 
Applicant’s amendment of independent claim 11 reciting “a first and a second plurality of heaters, a screw-drive motor, a load cell located between the screw-drive motor and the cantilever assembly, and a control unit receiving information from the load cell and sensors islands in order to control the first and second plurality of heaters as well as the screw-drive motor pressure control”, overcomes the previous 35 USC 103 rejection over Shei et al in view of Baust et al. The examiner now rejects claim 11 over Shei et al in view of Calzada et al in further view of Veloo.  Calzada et al teaches of the first and the second plurality of heaters, the screw-drive motor, the load cell and the control unit’s controlling the screw-drive motor and heater from the feedback of the sensor islands and load cell. Veloo teaches of a plurality of sensor islands arranged on the lower heating plate. Therefore, the combination of Calzada et al and Veloo remedies the deficiencies of Shei et al regarding the newly amended limitation of claim 11 discussed above. 
Regarding applicant independent claim 12, the examiner maintains that claim 12 is restriction from examination (i.e. see explanation above). 
Regarding applicant’s newly added dependent claims 13-15, after further search and consideration, the examiner has found that prior art Auret et al remedies the 
Regarding applicant’s newly added dependent claims 16-18, after further search and consideration the examiner has found that prior art LeBoeuf and Auret et al remedies the deficiencies of Shei et al in view of Calzada et al in further view of Veloo. Therefore, the examiner rejects claim 16-18 under 35 USC 103 over Shei et al in view of Calzada et al in further view of Veloo in further view of either LeBoeuf and Auret et al. 
Regarding applicant’s newly added independent claims 19, the examiner rejects claim 19 under 35 USC 103 over Shei et al (US 8,680,439 B2) in view of Le Boeuf (US 4,309,592 A) in further view of Scheiwe (US 4,473,739 A). Furthermore, the examiner rejects claim 20 under 35 USC 103 over Shei et al (US 8,680,439 B2) in view of Pittman (US 7,057,140 B2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 18, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761